Citation Nr: 1601890	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-17 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES
 
1. Entitlement to service connection for a cardiovascular disorder, to include as secondary to herbicide exposure.
 
2. Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 
 
 
INTRODUCTION
 
The Veteran had active duty service from April 1965 to October 1968.
 
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.
 
In August 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran contends that diabetes mellitus and heart disease are the result of his exposure to herbicides during active military service.  Service personnel records show that he served at Udorn Air Base, Thailand, from approximately July 12, 1967 to July 31, 1968 as an aerospace photo systems repairman.  A record of assignments shows that during this time period he was assigned to the 432nd Armament and Electronics Maintenance Squadron, Pacific Air Force.  

In March 2014, the appellant claimed that, in addition to his regular duties as an aerospace photo systems repairman, he assisted military police by performing guard duty near a munitions supply depot located on the perimeter of Udorn Air Base.  He estimated that about 40 percent of his duty day was spent assisting the military police rather than working as a photo systems repairman.  Personnel records only confirm that he worked as a photo systems repairman, but they do show that he earned the small arms expert marksmanship ribbon while in Thailand. 
 
Alternatively, the Veteran contends that while travelling to and from Udorn Air Base, he briefly set foot in Vietnam during layovers at Tan Son Nhut Air Base in the Republic of Vietnam.  He testified that he embarked for Tan Son Nhut from Travis Air Force Base in California.  Upon returning from Thailand, he was assigned to 22nd  Armament and Electronics Maintenance Squadron (Strategic Air Command) at March Air Force Base in California.
 
Although the RO issued formal findings in November 2013 and April 2014 stating that there was no evidence to corroborate the claimed perimeter guard duty in Thailand, neither document addressed what steps were taken to verify the appellant's claim that he passed through Tan Son Nhut Air Base in Vietnam.  The Board therefore finds that additional development is necessary to attempt to verify the claim.  
 
Accordingly, the case is REMANDED for the following action:
 
1. Take all necessary steps including contacting the Department of the Air Force, the Joint Service Records Research Center, and any other appropriate source, to obtain, to the extent feasible, any flight logs or flight manifests in an attempt to verify the Veteran's presence on the land mass of the Republic of Vietnam while changing flights at Tan Son Nhut Air Base, Republic of Vietnam both en route to Thailand from the United States around July 1967, and upon returning to the United States from Thailand around July 1968.  All efforts to obtain these records must be documented in the claims file.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.
  
2. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




